 



Exhibit 10(iii)(A)(8)
EXECUTIVE CHANGE OF CONTROL AGREEMENT
          This AGREEMENT (“Agreement”) dated as of September 12, 2007 (the
“Effective Date”), by and between The Interpublic Group of Companies, Inc.
(“Interpublic”), a Delaware corporation, and Michael Roth (the “Executive”).
W I T N E S S E T H:
          WHEREAS, the Company (as hereinafter defined) recognizes the valuable
services that the Executive has rendered to the Company and desires to be
assured that the Executive will continue to attend to the business and affairs
of the Company without regard to a Change of Control (as hereinafter defined);
          WHEREAS, the Executive is willing to continue to serve the Company but
desires a reasonable degree of protection in the event of a Change of Control;
and
          WHEREAS, the Company is willing to provide such protection in exchange
for the Executive’s agreement not to engage, during a specified period after his
employment with the Company is terminated, in certain activities that could be
detrimental to the Company;
          NOW, THEREFORE, in consideration of the Executive’s continued service
to the Company, and the mutual agreements herein contained, Interpublic and the
Executive hereby agree as follows:
ARTICLE 1
DEFINITIONS
          When the initial letter or letters of the following words and phrases
are capitalized in this Agreement, such words and phrases shall have the
following meanings unless the context clearly indicates that a different meaning
is intended:
          Section 1.1. Base Amount means the amounts, if any, that, if this
Agreement did not exist, would be payable to the Executive pursuant to the terms
of an Other Arrangement

 



--------------------------------------------------------------------------------



 



by reason of the Executive’s Qualifying Termination; provided, however, that the
Base Amount shall not include any non-cash benefits or reimbursements or
payments in lieu of such benefits.
          Section 1.2. Board of Directors means the Board of Directors of
Interpublic.
          Section 1.3. Cause means —
               (a) a material breach by the Executive of a provision in an
employment agreement with Interpublic or a Subsidiary that, if capable of being
cured, has not been cured within fifteen (15) days after the Executive receives
written notice from Interpublic or any Subsidiary of such breach;
               (b) misappropriation by the Executive of funds or property of
Interpublic or a Subsidiary;
               (c) any attempt by the Executive to secure any personal profit
related to the business of Interpublic or a Subsidiary that is not approved in
writing by the Board of Directors or by the person to whom the Executive reports
directly;
               (d) fraud, material dishonesty, gross negligence, gross
malfeasance or insubordination by the Executive, or willful (i) failure by the
Executive to follow the code of conduct of Interpublic or a Subsidiary or
(ii) misconduct by the Executive in the performance of his duties as an employee
of Interpublic or a Subsidiary, excluding in each case any act (or series of
acts) taken in good faith by the Executive that does not (and in the aggregate
do not) cause material harm to Interpublic or a Subsidiary;
               (e) refusal or failure by the Executive to attempt in good faith
to perform the Executive’s duties as an employee or to follow a reasonable
good-faith direction of the Board of Directors or the person to whom the
Executive reports directly that has not been cured within fifteen (15) days
after the Executive receives written notice from Interpublic of such refusal or
failure;
               (f) commission by the Executive, or a formal charge or indictment
alleging commission by the Executive, of a felony or a crime involving
dishonesty, fraud, or moral turpitude; or

-2-



--------------------------------------------------------------------------------



 



               (g) conduct by the Executive that is clearly prohibited by the
policy of Interpublic or a Subsidiary prohibiting discrimination or harassment
based on age, gender, race, religion, disability, national origin or any other
protected category.
          Section 1.4. Change of Control means —
               (a) subject to subsections (b) and (c), below, the first to occur
of the following events:
               (i) any person (within the meaning of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “1934 Act”)) becomes the beneficial
owner (within the meaning of Rule 13d-3 under the 1934 Act) of stock that,
together with other stock held by such person, possesses more than fifty percent
(50%) of the combined voting power of Interpublic’s then-outstanding stock;
               (ii) any person (within the meaning of Sections 13(d) and 14(d)
of the 1934 Act) acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person) ownership of stock of
Interpublic possessing thirty percent (30%) or more of the combined voting power
of Interpublic’s then-outstanding stock;
               (iii) any person (within the meaning of Sections 13(d) and 14(d)
of the 1934 Act) acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person) assets from the Company
that have a total gross fair market value equal to forty percent (40%) or more
of the total gross fair market value of all of the assets of Interpublic
immediately prior to such acquisition or acquisitions (where gross fair market
value is determined without regard to any associated liabilities); or
               (iv) during any 12-month period, a majority of the members of the
Board of Directors is replaced by directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors before the date
of their appointment or election.

-3-



--------------------------------------------------------------------------------



 



               (b) A Change of Control shall not be deemed to occur by reason
of —
               (i) the acquisition of additional control of Interpublic by any
person or persons acting as a group that is considered to “effectively control”
Interpublic (within the meaning of Section 409A of the Code), or
               (ii) a transfer of assets to any entity controlled by the
shareholders of Interpublic immediately after such transfer, including a
transfer to (A) a shareholder of Interpublic (immediately before such transfer)
in exchange for or with respect to its stock; (B) an entity, fifty percent (50%)
or more of the total value or voting power of which is owned (immediately after
such transfer) directly or indirectly by Interpublic; (C) a person or persons
acting as a group that owns (immediately after such transfer) directly or
indirectly fifty percent (50%) or more of the total value or voting power of all
outstanding stock of Interpublic; or (D) an entity, at least fifty percent (50%)
of the total value or voting power of which is owned (immediately after such
transfer) directly or indirectly by a person described in clause (C), above.
               (c) Notwithstanding any provision in this Section 1.4 to the
contrary, a Change of Control shall not be deemed to have occurred unless the
relevant facts and circumstances give rise to a change in the ownership or
effective control of Interpublic, or in the ownership of a substantial portion
of the assets of Interpublic, within the meaning of Section 409A(a)(2)(A)(v) of
the Code.
          Section 1.5. Code means the Internal Revenue Code of 1986, as amended.
          Section 1.6. Company means Interpublic and its Subsidiaries.
          Section 1.7. Designated Number means three (3). The Designated Number
of Months means a number of calendar months equal to twelve (12) times the
Designated Number.
          Section 1.8. Good Reason.
               (a) The Executive shall be deemed to resign for Good Reason if
and only if (i) his Termination of Employment occurs within the two (2) year
period immediately

-4-



--------------------------------------------------------------------------------



 



following the date on which a Covered Action (as defined by subsection (b),
below) occurs and (ii) the conditions specified by subsections (b), (c), and (d)
of this Section 1.8 are satisfied.
               (b) The Executive shall have Good Reason to resign from
employment with the Company only if at least one of the following events (each a
“Covered Action”) occurs within the two (2) year period immediately following
the effective date of a Change of Control:
               (i) Interpublic or a Subsidiary materially reduces the
Executive’s annualized rate of base salary;
               (ii) an action by Interpublic or a Subsidiary results in a
material diminution of the Executive’s authority, duties or responsibilities;
               (iii) an action by Interpublic or a Subsidiary results in a
material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the Board of Directors;
               (iv) Interpublic or a Subsidiary materially diminishes the budget
over which the Executive retains authority;
               (v) Interpublic or a Subsidiary requires the Executive, without
his express written consent, to be based in an office more than fifty (50) miles
outside the city in which he is principally based, unless (A) the relocation
decision is made by the Executive or (B) the Executive is notified in writing
that Interpublic or his employer is seriously considering such a relocation and
the Executive does not object in writing within ten (10) days after he receives
such written notice; or
               (vi) Interpublic or a Subsidiary materially breaches an
employment agreement between Interpublic or the Subsidiary and the Executive.

-5-



--------------------------------------------------------------------------------



 



               (c) The Executive shall not have Good Reason to resign as a
result of a Covered Action unless —
               (i) within the ninety (90) day period immediately following the
date on which such Covered Action first occurs, the Executive notifies
Interpublic in writing that such Covered Action has occurred; and
               (ii) such Covered Action is not remedied within the thirty
(30) day period immediately following the date on which Interpublic receives a
notice provided in accordance with paragraph (i), above.
               (d) The Executive shall not have Good Reason to resign as a
result of a Covered Action unless before the end of the thirty-one (31) day
period immediately following the end of the thirty (30) day period specified by
paragraph (c)(ii), above, the Executive gives Interpublic a minimum of thirty
(30) days’, and a maximum of ninety (90) days’, advance written notice of the
effective date of his resignation.
          Section 1.9. Other Arrangement means any other agreement, plan,
program, policy, or other arrangement involving or maintained by Interpublic or
a Subsidiary under which the Executive is or might be eligible to receive
compensation or benefits.
          Section 1.10. Outside Auditor means either (i) the outside auditor
retained by Interpublic in the last fiscal year ending before such Change of
Control or (ii) a national auditing firm acceptable to the Executive.
          Section 1.11. Qualifying Termination means a Termination of Employment
of the Executive that —
               (a) is initiated by (a) Interpublic or a Subsidiary for a reason
other than Cause or (b) the Executive for Good Reason (as defined in this
Agreement), and
               (b) occurs during the period that begins upon a Change of Control
and ends at 11:59:59 p.m. Eastern Time on the second anniversary of such Change
of Control.

-6-



--------------------------------------------------------------------------------



 



          Section 1.12. Severance Period means the period starting on the date
of the Executive’s Qualifying Termination and ending on the last day of the
calendar month that is the Designated Number of Months after such date.
          Section 1.13. Subsidiary means any corporation or other entity that is
required to be combined with Interpublic as a single employer under Section
414(b) or (c) of the Code.
          Section 1.14. Termination of Employment means the Executive’s
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Code) with the Company. For purposes of this Agreement:
               (a) If the Executive is on a leave of absence and does not have a
statutory or contractual right to reemployment, he shall be deemed to have had a
Termination of Employment on the first date that is more than six (6) months
after the commencement of such leave of absence. However, if the leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to last for a continuous period of six (6) months or more, and
such impairment causes the Executive to be unable to perform the duties of his
position of employment or any substantially similar position of employment, the
preceding sentence shall be deemed to refer to a twenty-nine (29) month period
rather than to a six (6) month period; and
               (b) A sale of assets by Interpublic or a Subsidiary to an
unrelated buyer that results in the Executive working for the buyer or one of
its affiliates shall not, by itself, constitute a Termination of Employment
unless Interpublic, with the buyer’s written consent, so provides in writing 60
or fewer days before the closing of such sale.
          Section 1.15. Unsecured Trust means a trust established pursuant to a
trust agreement or other written instrument that (a) states that the assets of
such trust are subject to claims of the Company’s creditors, (b) states that
such trust shall be irrevocable until all claims for benefits under the plans,
programs, agreements, and other arrangements covered by such trust have been
satisfied, and (c) complies with the applicable provisions of Section 409A of
the Code.

-7-



--------------------------------------------------------------------------------



 



ARTICLE 2

PAYMENTS UPON QUALIFYING TERMINATION
          Section 2.1. Severance Payment. Subject to the requirements of Section
3.2 hereof, if the Executive’s employment terminates as a result of a Qualifying
Termination, Interpublic shall, within thirty (30) days after the date of the
Executive’s Qualifying Termination (or such later date as required by Section
2.5 hereof), pay to the Executive a lump-sum amount (without any discount to
reflect the time value of money) equal to the Designated Number multiplied by
the sum of:
               (a) The greater of (i) the Executive’s annual base salary for the
calendar year in which the Qualifying Termination occurs (determined on the
basis of the Executive’s annual salary in effect immediately prior to such
Qualifying Termination) or (ii) the Executive’s annual base salary for the
calendar year in which the Change of Control occurs (determined on the basis of
the Executive’s annual salary in effect immediately prior to such Change of
Control); plus
               (b) The greater of (i) the Executive’s target management
incentive compensation performance award under the 2006 Performance Incentive
Plan or any successor thereto (“Target MICP Award”) for the calendar year in
which the Qualifying Termination occurs or (ii) the Executive’s Target MICP
Award for the calendar year in which the Change of Control occurs, as such
Target MICP Award is in effect immediately prior to such Change of Control.
          Section 2.2. Medical, Dental, and Vision Benefits. If the Executive’s
employment terminates as a result of a Qualifying Termination, Interpublic shall
provide to the Executive medical, dental, and vision benefits (or cash in lieu
of such benefits) in accordance with Section 4.2 of the Interpublic Executive
Severance Plan (including the indemnification required by Section 4.2(b) of ESP)
as in effect on the Effective Date (“ESP”), subject to the following provisions:

-8-



--------------------------------------------------------------------------------



 



               (a) The “designated number of months” for purposes of determining
the Executive’s “severance period” and “COBRA period” under ESP shall be the
Designated Number of Months set forth in Section 1.7 hereof;
               (b) Any amendment, suspension, or termination of ESP after the
date of this Agreement that has the effect of reducing the level of benefits
required by this Section 2.2, shall be disregarded unless the Executive
expressly consents in writing to such amendment, suspension, or termination; and
               (c) The Executive’s right to the level of benefits required by
this Section 2.2 shall not be conditioned on the Executive executing the
agreement required by Section 5 of ESP.
          Section 2.3. CAP Supplement.
               (a) If the Executive participates in the Interpublic Capital
Accumulation Plan (“CAP”), Interpublic shall, within thirty (30) days after the
date of the Executive’s Qualifying Termination (or such later date as required
by Section 2.5 hereof), pay to the Executive a lump-sum amount (without any
discount to reflect the time value of money) equal to the sum of (i) plus (ii)
plus (iii), where:
               (i) equals the sum of the annual dollar credits that would have
been added to the Executive’s account under CAP on each December 31st after the
Executive’s Termination of Employment if he had remained employed by the Company
continuously through the last day of the Severance Period (provided that this
paragraph (i) shall not require duplication of any amount that is added to the
Executive’s account under CAP in accordance with the terms thereof);
               (ii) equals (A) the dollar credit that would have been added to
the Executive’s account under CAP on December 31st of the calendar year in which
the Severance Period ends if the Executive had remained employed by the Company
continuously through such December 31st, multiplied by (B) a fraction the
numerator of which is the number of days from January 1st of such calendar year
through the last day

-9-



--------------------------------------------------------------------------------



 



of the Severance Period and the denominator of which is three hundred sixty-five
(365); and
                (iii) equals (A) the interest crediting rate under CAP for the
calendar year in which the Executive’s account balance under CAP is paid,
multiplied by (B) the vested balance of the Executive’s account under CAP as of
January 1st of such year, multiplied by (C) a fraction the numerator of which is
the number of days from January 1st of such year through the date on which the
Executive’s account balance under CAP is paid and the denominator of which is
three hundred sixty-five (365).
               (b) Before a Change of Control, Interpublic shall contribute to
an Unsecured Trust an amount that an Outside Auditor engaged by Interpublic, at
Interpublic’s expense, concludes, in its best judgment (considering the
information available to such Outside Auditor at the time of the calculation and
the time constraints on completing the calculation), is equal to the amount the
Executive would be entitled to receive under this Section 2.3 if the Executive
had a Qualifying Termination immediately after the Change of Control. For
purposes of this calculation, the Outside Auditor shall assume that (i) payment
of the amount described in the immediately preceding sentence will be due within
thirty (30) days after the Change of Control and (ii) the rate of return on
assets of the Unsecured Trust will be the interest crediting rate under CAP for
the calendar year in which the Change of Control occurs.
                Section 2.4. SERIP Supplement.
               (a) If the Executive participates in the Interpublic Senior
Executive Retirement Income Plan (“SERIP”), Interpublic shall, within thirty
(30) days after the date of the Executive’s Qualifying Termination (or such
later date as required by Section 2.5 hereof), pay to the Executive a lump-sum
amount (without any discount to reflect the time value of money) equal to the
excess of (i) over (ii), where:
               (i) equals the amount (if anything) the Executive would be
entitled to receive under SERIP if he had remained employed by the Company
continuously through the end of the Severance Period; and

-10-



--------------------------------------------------------------------------------



 



               (ii) equals the amount of the vested benefit (if any) that the
Executive is eligible to receive under the terms of SERIP.
               (b) Before a Change of Control, Interpublic shall contribute to
an Unsecured Trust an amount that an Outside Auditor engaged by Interpublic, at
Interpublic’s expense, concludes, in its best judgment (considering the
information available to such Outside Auditor at the time of the calculation and
the time constraints on completing the calculation), is equal to the amount the
Executive would be entitled to receive under this Section 2.4 if the Executive
had a Qualifying Termination immediately after the Change of Control. For
purposes of this calculation, the Outside Auditor shall assume that (i) payment
of the amount described in the immediately preceding sentence will be due within
thirty (30) days after the Change of Control and (ii) the rate of return on
assets of the Unsecured Trust will be the plan interest rate specified by SERIP.
          Section 2.5. Special Payment Rules.
               (a) Specified Employee Rules. If Interpublic determines that the
Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and determined in accordance with Treas.
Reg. § 1.409A-1(i)) on the date of his Termination of Employment, Interpublic
shall make the payments specified by paragraphs (i), (ii), and (iii) of this
Section 2.5(a) and shall not make any payments pursuant to Section 2.1, Section
2.3, or Section 2.4 hereof (except insofar as such Sections determine the amount
required by this Section 2.5(a)).
               (i) Interpublic shall pay the Base Amount at the time or times
prescribed by the terms of the applicable Other Arrangement through the last day
of the sixth calendar month that begins after the date of the Executive’s
Termination of Employment;
               (ii) Within thirty (30) days after the date of the Executive’s
Qualifying Termination, Interpublic shall pay to the Executive in a lump sum the
excess (if any) of (A) the sum of the amounts prescribed by Section 2.1, Section
2.3, and Section 2.4 hereof over (B) the aggregate Base Amount payable under all
Other Arrangements.

-11-



--------------------------------------------------------------------------------



 



The amounts in clauses (A) and (B) of this paragraph (ii) shall be determined
without any adjustment (such as a discount) to reflect the time value of money;
and
               (iii) On the 6-Month Pay Date (as defined below), Interpublic
shall pay to the Executive an amount equal to the excess (if any) of (A) the sum
of the aggregate amounts prescribed by Section 2.1 (taking into account Section
4.5), Section 2.3, and Section 2.4 hereof over (B) the aggregate amount paid in
accordance with paragraphs (i) and (ii), above (determined without any
adjustment (such as interest) to reflect the time value of money). The “6-Month
Pay Date” shall be Interpublic’s first semi-monthly pay date for the seventh
calendar month that begins after the date of the Executive’s Termination of
Employment (or, if earlier, a date that occurs within the ninety (90) day period
immediately following the date of the Executive’s death; provided that such date
shall be determined by Interpublic in its sole discretion and not by the
Executive or his personal representative).
               (b) 2007 Transition Rule.
               (i) If, under the terms of any Other Arrangement in effect on the
Effective Date (disregarding this Agreement), payment of the Executive’s Base
Amount was scheduled to begin before January 1, 2008, payment of the Executive’s
Base Amount shall begin at the time prescribed by the terms of such Other
Arrangement.
               (ii) If paragraph (i), above, does not apply:
               (A) Payment of the Participant’s Base Amount shall not begin
before January 1, 2008; and
               (B) If this Agreement prescribes that payment of the Base Amount
should begin before January 1, 2008, payment of such Base Amount shall begin on
Interpublic’s first semi-monthly pay date for January 2008. The first payment
due in January 2008 shall include a make-up payment equal to the sum of the
payments that, if not for the delay required by the preceding sentence, would
have been made before Interpublic’s first semi-monthly pay date for
January 2008.

-12-



--------------------------------------------------------------------------------



 



Interest shall not be added to any payment that is delayed by reason of the
application of this Section 2.5.
          Section 2.6. Death Prior to Payment. If the Executive dies after his
Qualifying Termination but before all of the payments required by this Article 2
have been made, Interpublic shall pay to the Executive’s estate an amount equal
to the sum of the then-unpaid amounts required by this Article 2. Such payment
shall be made in a lump sum (without any discount to reflect the time value of
money) as soon as practicable, and no more than ninety (90) days, after the
Executive’s death. The date of payment shall be determined by Interpublic in its
sole discretion, and not by the Executive or his personal representative
ARTICLE 3
TAX MATTERS
          Section 3.1. Withholding and Taxes. The Company may withhold (or cause
to be withheld) from any amounts payable to the Executive or on his behalf
hereunder any or all federal, state, city, or other taxes that the Company
reasonably determines are required to be withheld pursuant to any applicable law
or regulation. However, except for the indemnification referred to in Section
2.2 hereof, the Executive shall be solely responsible for paying all taxes
(including any excise taxes) on any compensation (including imputed
compensation) and other income provided to him or on his behalf, regardless of
whether taxes are withheld. Except for the indemnification referred to in
Section 2.2 hereof, no provision of this Agreement shall be construed (a) to
limit the Executive’s responsibility under this Section 3.1 or (b) to transfer
to or impose on the Company any liability relating to taxes (including excise
taxes) on compensation (including imputed compensation) or other income under
this Agreement.
          Section 3.2. Forfeiture of Certain Parachute Payments.
               (a) Notwithstanding any provision in this Agreement to the
contrary, if subsection (b), below, applies, the Executive shall forfeit amounts
payable to the Executive under this Agreement to the extent an Outside Auditor
determines is necessary to ensure that the Executive is not reasonably likely to
receive a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code.

-13-



--------------------------------------------------------------------------------



 



               (b) This subsection (b) shall apply if —
               (i) any payment to be made under this Agreement is reasonably
likely to result in the Executive receiving a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), and
               (ii) the Executive’s forfeiture of payments due under this
Agreement would result in the aggregate after-tax amount that the Executive
would receive being greater than the aggregate after-tax amount that the
Executive would receive if there were no such forfeiture.
               (c) Interpublic shall engage, at Interpublic’s expense, an
Outside Auditor to determine (i) whether any amount shall be forfeited pursuant
to subsection (a), above, and (ii) the amount of any such forfeiture. The
Outside Auditor’s determination shall be conclusive and binding.
               (d) If the Outside Auditor engaged pursuant to subsection (c),
above, determines that adverse tax consequences relating to Section 280G of the
Code (determined on a net after-tax basis) could be avoided by the Executive
forfeiting payments under one or more Other Arrangements, and such Other
Arrangements permit a forfeiture to avoid adverse tax consequences relating to
Section 280G of the Code, the Executive shall not forfeit the right to receive
any amount due under this Agreement unless and until he has forfeited the right
to all payments under such Other Arrangements.
ARTICLE 4
COLLATERAL MATTERS
          Section 4.1. Nature of Payments. All payments and benefits provided to
the Executive under this Agreement shall be considered either severance payments
in consideration of his past services on behalf of the Company or payments in
consideration of the covenant set forth in Section 4.7 hereof. No payment or
benefit provided hereunder shall be regarded as a penalty on the Company.

-14-



--------------------------------------------------------------------------------



 



          Section 4.2. Mitigation. The Executive shall not be required to
mitigate the amount of any payment or benefit provided for in this Agreement by
seeking other employment or otherwise. Except as expressly provided in
Section 4.2(b) of ESP (with respect to benefits provided pursuant to Section
2.2(c)) hereof, unless the Executive breaches the covenant set forth in Section
4.7 hereof, the amount of any payment provided for herein shall not be reduced
by any remuneration that the Executive may earn after his Termination of
Employment.
          Section 4.3. Setoff for Debts. To the extent permitted under
Section 409A of the Code, Interpublic may reduce the amount of any payment or
benefit otherwise due to the Executive under Article 2 hereof by any amount that
the Executive owes to the Company pursuant to a written instrument executed by
the Executive, but only if (a) the debt was incurred in the ordinary course of
the Executive’s relationship with the Company, (b) the entire amount of
reduction in any taxable year does not exceed $5,000, (c) the reduction is made
at the same time and in the same amount as required by the terms of such written
instrument, and (d) the Company has not already recovered such amount by setoff
or otherwise.
          Section 4.4. Plans, Programs, and Arrangements Not Addressed in this
Agreement. Except as otherwise provided by Section 4.5 hereof, the effect of a
Change of Control or a Qualifying Termination on the rights of the Executive
with respect to any compensation, awards, or benefits under any Other
Arrangement (including rights under any deferred compensation arrangement, the
Interpublic Capital Accumulation Plan, the Interpublic Senior Executive
Retirement Income Plan, any Executive Special Benefit Agreement, and the 2006
Performance Incentive Plan and any predecessor or successor thereto) shall be
determined solely by the terms of the governing documents for such Other
Arrangement, and not by the terms of this Agreement.
          Section 4.5. Coordination with Employment Contract. The payments and
benefits required by Article 2 hereof shall be in lieu of (and not in addition
to) any payments under an Other Arrangement to which the Executive might have a
claim by reason of a Qualifying Termination (for example, severance payments),
whether such Other Arrangement is executed before or after the date hereof,
unless expressly provided otherwise in such Other Arrangement; provided that if
Other Arrangements provide for a payment (or payments) by

-15-



--------------------------------------------------------------------------------



 



reason of a Qualifying Termination that is (or are) larger in the aggregate
(determined without regard to the time value of money) than the severance
payment prescribed by Section 2.1 hereof, the Company shall pay the Executive
the larger amount (in lieu of the amount prescribed by Section 2.1, and without
any adjustment for interest) in a lump sum (without any discount to reflect the
time value of money) at the time prescribed by Section 2.1 (or such later date
as required by Section 2.5 hereof). If the Executive resigns for Good Reason, he
shall be deemed to have satisfied any notice requirement for resignation, and
any service requirement following such notice, under any employment contract
between the Executive and Interpublic or a Subsidiary.
          Section 4.6. Funding. Except as required by Section 2.3(b), Section
2.4(b), and Section 4.8(c) hereof, this Agreement does not require the Company
to set aside any amounts that may be necessary to satisfy its obligations
hereunder. Any assets that the Company sets aside to fund the Company’s
obligations under this Agreement, whether in an Unsecured Trust or otherwise,
shall be subject to the claims of the Company’s creditors in the event of the
Company’s bankruptcy or insolvency.
          Section 4.7. Covenant of Executive.
               (a) If the Executive has a Qualifying Termination that entitles
him to a payment under Article 2 hereof, the Executive shall not, during the
eighteen (18) months next following the date of his Termination of Employment,
either (i) solicit any employee of the Company to leave such employ and to enter
into the employ of, or to provide services to, the Executive or any person with
which the Executive is associated or (ii) solicit or handle on his own behalf,
or on behalf of any person with which the Executive is associated, the
advertising, public relations, sales promotion or market research business of
any person that is a client of the Company as of the date of the Executive’s
Termination of Employment.
               (b) The Executive acknowledges that the provisions of this
Section 4.7 are a material inducement to Interpublic entering into this
Agreement, that such provisions are reasonable and necessary to protect the
legitimate business interests of the Company, and that such provisions do not
prevent the Executive from earning a living. If at the time of enforcement of
any provision of this Agreement, a court with jurisdiction shall hold that the
duration, scope,

-16-



--------------------------------------------------------------------------------



 



or restrictiveness of any provision hereof is unreasonable under circumstances
now or then existing, the parties agree that the maximum duration, scope, or
restriction reasonable under the circumstances shall be substituted by the court
for the stated duration, scope, or restriction.
               (c) The Executive acknowledges that a remedy at law for any
breach or attempted breach of this Section 4.7 will be inadequate, and agrees
that the Company shall be entitled to specific performance and injunctive and
other equitable relief in the case of any such breach or attempted breach. This
Section 4.7 shall not limit any other right or remedy that the Company may have
under applicable law or any other agreement between the Company and the
Executive.
          Section 4.8. Legal Expenses.
               (a) Each party hereto shall pay its own costs and expenses
(including legal fees) incurred in connection with the preparation, negotiation
and execution of this Agreement.
               (b) Interpublic shall reimburse the Executive for any legal fees
and expenses that the Executive incurs during the Executive’s life as a result
of the Company contesting the validity, the enforceability, or the Executive’s
interpretation of, or any determination under, this Agreement (collectively
“Reimbursable Expenses”), subject to the following terms and conditions:
               (i) The Executive shall submit any request for reimbursement for
any Reimbursable Expense in writing to Interpublic (accompanied by any evidence
that Interpublic reasonably requests in writing within thirty (30) days after
Interpublic is first notified that such Reimbursable Expense is incurred) within
one-hundred eighty (180) days after the applicable Reimbursable Expense is
incurred (or, if later, within thirty (30) days after Interpublic requests in
writing evidence of such Reimbursable Expense);
               (ii) Interpublic shall pay to the Executive the amount of any
Reimbursable Expenses within thirty (30) days after Interpublic receives the
Executive’s written request for reimbursement; provided that if Interpublic
determines that the

-17-



--------------------------------------------------------------------------------



 



Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and determined in accordance with Treas.
Reg. § 1.409A-1(i)) at the time of his Termination of Employment, payment shall
not be made before the first day of the seventh month that begins after the
Executive’s Termination of Employment, and if this paragraph (ii) prescribes an
earlier payment date, payment shall be made, without interest, on Interpublic’s
first semi-monthly pay date for the seventh month that begins after the
Executive’s Termination of Employment;
               (iii) The amount of fees and expenses eligible for reimbursement
during one year shall not affect the amount of Reimbursable Expenses that the
Executive may incur during any other year; and
               (iv) The Executive may not exchange the right to reimbursement
for Reimbursable Expenses set forth in this Section 4.8(b) for cash or any other
benefit.
               (c) Without limiting the foregoing, Interpublic shall, before the
earlier of (i) thirty (30) days after receiving notice from the Executive to
Interpublic so requesting or (ii) the occurrence of a Change of Control, provide
the Executive with an irrevocable letter of credit in the amount of $100,000
from a bank with a Moody’s credit rating of Aa or better and a Standard & Poor’s
credit rating of AA or better, against which the Executive may draw in the event
that Interpublic does not timely remit payment for any Reimbursable Expense.
Such letter of credit shall not expire before the later of (x) the date this
Agreement terminates by its terms or (y) the tenth anniversary of the Effective
Date.

-18-



--------------------------------------------------------------------------------



 



ARTICLE 5
GENERAL PROVISIONS
          Section 5.1. Term of Agreement.
               (a) Subject to subsection (b), below, this Agreement shall
terminate upon the earliest of —
               (i) the third anniversary of the Effective Date if a Change of
Control has not occurred on or before such third anniversary;
               (ii) the date of the Executive’s Termination of Employment if
such Termination of Employment is not a Qualifying Termination; or
               (iii) the expiration of a number of years after a Change of
Control equal to the Designated Number plus three (3).
               (b) Notwithstanding any provision of this Section 5.1, the
Company’s obligations under Section 4.8 hereof and all obligations of the
Company and the Executive that arise before termination of this Agreement shall
survive the termination of this Agreement. In addition, if this Agreement is
terminated and the Executive subsequently experiences a Qualifying Termination,
Interpublic shall pay any severance to which the Executive may be entitled under
any Other Arrangement (such as an employment agreement or the Interpublic
Executive Severance Plan) in a lump sum at the time required by Section 2.1
hereof (subject to Section 2.5 hereof).
          Section 5.2. Payments to be Made in Cash. Except as otherwise
expressly provided herein, all payments required by this Agreement shall be made
in cash.
          Section 5.3. Obligation to Make Payments. Interpublic may satisfy any
provision of this Agreement that obligates Interpublic to make a payment or
contribution, or to provide a benefit, by causing another party, such as a
Subsidiary or the trustee of an Unsecured Trust, to make the payment or
contribution or to provide the benefit.

-19-



--------------------------------------------------------------------------------



 



          Section 5.4. Governing Law. Except as otherwise expressly provided
herein, this Agreement and the rights and obligations hereunder shall be
construed and enforced in accordance with the laws of the State of New York,
without regard to any rule or principle concerning conflicts or choice of law
that might otherwise refer construction or enforcement to the substantive law of
another jurisdiction.
          Section 5.5. American Jobs Creation Act of 2004. This Agreement shall
be construed, administered, and interpreted in accordance with (a) before
January 1, 2008, a reasonable, good-faith interpretation of Section 409A of the
Code and Section 885 of the American Jobs Creation Act of 2004 and all guidance
of general applicability issued thereunder (collectively the “AJCA”) and
(b) after December 31, 2007, the AJCA. If the Company or the Executive
determines that any provision of this Agreement is or might be inconsistent with
such provisions, the parties shall attempt in good faith to agree on such
amendments to this Agreement as may be necessary or appropriate to avoid adverse
tax consequences under Section 409A of the Code. No provision of this Agreement
shall be interpreted or construed to transfer any liability for a failure to
comply with Section 409A of the Code from the Executive or any other individual
to the Company.
          Section 5.6. Successors to the Company. This Agreement shall inure to
the benefit of Interpublic and its subsidiaries and shall be binding upon and
enforceable by Interpublic and any successor thereto, including any person or
persons (within the meaning of Sections 13(d) and 14 (d) of the 1934 Act)
acquiring directly or indirectly the business or assets of Interpublic whether
by merger, consolidation, sale or otherwise, but shall not otherwise be
assignable by Interpublic. Without limiting the foregoing sentence, Interpublic
shall require any successor (whether direct or indirect, by merger,
consolidation, sale of stock or assets, or otherwise) to the business or assets
of Interpublic, expressly, absolutely and unconditionally to assume, and to
agree to perform under, this Agreement in the same manner and to the same extent
as Interpublic would have been required to perform it if no such succession had
taken place. As used in this Agreement, “Interpublic” shall mean Interpublic as
heretofore defined and any successor to its business or assets that becomes
bound by this Agreement either pursuant to this Agreement or by operation of
law.

-20-



--------------------------------------------------------------------------------



 



          Section 5.7. Successor to the Executive. This Agreement shall inure to
the benefit of and shall be binding upon and enforceable by the Executive and
his personal and legal representatives, executors, administrators, heirs,
distributees, legatees and, subject to Section 5.8 hereof, his designees
(collectively, his “Successors”). If the Executive dies while amounts are or may
be payable to him under this Agreement, references hereunder to the “Executive”
shall, where appropriate, be deemed to refer to his Successors.
          Section 5.8. Nonalienability. Except to the extent that Interpublic
determines is necessary to comply with a domestic relations order (as defined in
Section 414(p)(1)(B) of the Code), no right of or amount payable to the
Executive under this Agreement shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, hypothecation, encumbrance,
charge, execution, attachment, levy or similar process, or (except as provided
in Section 4.3 hereof) to setoff against any obligation or to assignment by
operation of law. Any attempt, voluntary or involuntary, to effect any action
prohibited by the immediately preceding sentence shall be void.
          Section 5.9. Notices. All notices provided for in this Agreement shall
be in writing. Notices and other correspondence (including any request for
reimbursement) to Interpublic shall be deemed given when personally delivered or
sent by certified or registered mail or overnight delivery service to The
Interpublic Group of Companies, Inc., l114 Avenue of the Americas, New York, New
York l0036, Attention: Corporate Secretary. Notices to the Executive shall be
deemed given when personally delivered or sent by certified or registered mail
or overnight delivery service to the last address for the Executive shown on the
records of the Company. Either Interpublic or the Executive may, by notice to
the other, designate an address other than the foregoing for the receipt of
subsequent notices.
          Section 5.10. Amendment. No amendment of this Agreement shall be
effective unless it is in writing and is executed by both Interpublic and the
Executive.
          Section 5.11. Waivers. No waiver of any provision of this Agreement
shall be valid unless it is in writing and executed by the party giving such
waiver. No waiver of a breach of any provision of this Agreement shall be deemed
to be a waiver of any subsequent breach or a waiver of either such provision or
any other provision of this Agreement. No failure or delay on

-21-



--------------------------------------------------------------------------------



 



the part of either the Company or the Executive to exercise any right or remedy
conferred by law or this Agreement shall operate as a waiver of such right or
remedy, and no exercise or waiver, in whole or in part, of any right or remedy
conferred by law or herein shall operate as a waiver of any other right or
remedy.
          Section 5.12. Non-Duplication and Changes to Benefit Plans.
               (a) No term or other provision of this Agreement shall be
interpreted to require the Company to duplicate any payment or other
compensation that the Executive is entitled to receive under an Other
Arrangement.
               (b) No term or other provision of this Agreement shall restrict
the Company’s ability to amend, suspend, or terminate any or all of its employee
benefit plans and programs from time to time, or prevent any such amendment,
suspension, or termination from affecting the Executive.
          Section 5.13. Severability. If any provision of this Agreement shall
be held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall not affect any other provision of this Agreement or part
thereof, each of which shall remain in full force and effect.
          Section 5.14. Construction.
               (a) The captions to the respective articles and sections of this
Agreement are intended for convenience of reference only and have no substantive
significance.
               (b) Unless the contrary is clearly indicated by the context,
(i) the use of the masculine gender shall also include within its meaning the
feminine and vice versa; (ii) the word “include” shall mean include, but not
limited to; and (iii) any reference to a statute or section of a statute shall
also be a reference to any successor or amended statute or section, and any
regulations or other guidance of general applicability issued thereunder.
          Section 5.15. Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original but all
of which together shall constitute a single instrument.

-22-



--------------------------------------------------------------------------------



 



          Section 5.16. Entire Agreement. This Agreement constitutes the entire
understanding between the Company and the Executive concerning the matters set
forth herein and supersedes any and all previous agreements between the Company
and the Executive concerning such matters.
* * * * *
                    IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first above written.

            THE INTERPUBLIC GROUP OF COMPANIES, INC.       By:   /s/ Timothy
Sompolski         Timothy Sompolski        Executive Vice President
Chief Human Resource Officer     
 
  /s/ Michael Roth
 
Michael Roth    

-23-